     Case 2:19-cv-01430-MCE-AC Document 28 Filed 08/13/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    KENNETH HILL,                                          No. 2:19-cv-1430 MCE AC P
12                           Plaintiff,
13               v.                                          ORDER
14    J. LYNCH, et al,
15                           Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On June 22, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 20. Neither

23   party has filed objections to the findings and recommendations.

24              The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed June 22, 2021 (ECF No. 20), are ADOPTED

28   in full;
                                                             1
     Case 2:19-cv-01430-MCE-AC Document 28 Filed 08/13/21 Page 2 of 2


 1         2. For the reasons set forth in the May 26, 2021 Screening Order (ECF No. 19 at 5-7), the
 2   following claims are DISMISSED without prejudice:
 3                a. All claims against defendants Haynie, Struve, Ramirez, Villasenor, Nichols,
 4                    Heise, and Lynch;
 5                b. The claims for the violation of plaintiff’s rights to free speech or access to the
 6                    courts; and
 7                c. The claims against Ceja, Mohr, Cross, and Roswell for deliberate indifference
 8                    to serious medical need.
 9         IT IS SO ORDERED.
10   Dated: August 12, 2021
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
